EXHIBIT 10.2
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
STOCK ISSUANCE AGREEMENT
 
This Stock Issuance Agreement (“Agreement”) is made and entered into as of April
27, 2013 (the “Effective Date”), by and among Soligenix, Inc., a Delaware
corporation (the “Company”) and Intrexon Corporation, a Virginia corporation
(“Intrexon”).
 
A.           Concurrently with the execution of this Agreement, the Company is
entering into an Exclusive Channel Collaboration Agreement with Intrexon (the
“Channel Agreement”), pursuant to which Intrexon is licensing the rights to
certain technology to the Company; and
 
B.           In consideration of Intrexon’s license to the Company under the
Channel Agreement, the Company has agreed to issue to Intrexon certain shares of
the Company’s common stock, par value $0.001 per share (“Common Stock”), in
accordance with the terms and conditions of this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and Intrexon hereby agree as follows:
 
SECTION 1.          Authorization of issuance of Shares.
 
1.1          Technology Access Fee Shares. Subject to the terms and conditions
of this Agreement, the Company has agreed to pay a Technology Access Fee (as
defined in the Channel Agreement) valued at one and one-half million dollars
($1,500,000) to Intrexon, which Technology Access Fee may be paid either in cash
or Company’s Common Stock at Company’s sole discretion.  Payment for the
Technology Access Fee will be made at the Closing (as hereinafter defined) in
accord with this Section 1.1. Company, in its discretion, shall either (i) pay
to Intrexon one and one-half million dollars ($1,500,000) cash at the Technology
Access Fee Closing (as defined below), or (ii) pay Intrexon at the Technology
Access Fee Closing the Technology Access Fee due by issuing to Intrexon
1,034,483 shares of Common Stock of Company (the “Technology Access Fee Shares”)
in accord with this Section 1.1.
 
1.2          Milestones.  Subject to the terms and conditions of this Agreement
and the Channel Agreement, upon the attainment of certain commercialization
milestones as for each Soligenix Product (as that term is defined in the Channel
Agreement) developed under the Channel Agreement that reach such milestones, the
Company has agreed under Section 5.2 of the Channel Agreement to make milestone
payments (each, whether in cash or equity, a “Milestone Payment” and together
“Milestone Payments”).  The Milestone Payments set forth below in Sections
1.2(a) and 1.2(b) are payable to Intrexon either in cash or in shares of Common
Stock on certain dates following achievement of certain Milestone Events (as
defined below).
 
(a)           Upon the filing of the first Investigational New Drug application
(“IND”) with the U.S. Food and Drug Administration for each Soligenix Product
(as that term is defined in the Channel Agreement), or alternatively upon the
filing of the first equivalent regulatory filing with a foreign regulatory
agency for each Soligenix Product (in either case, the “IND Milestone Event”)
Company will pay to Intrexon either (i) [*****] in cash, or (ii) that number of
shares of Common Stock (the “IND Milestone Shares”) having a fair market value
equaling [*****] where such fair market value for this Section 1.2(a) is
determined as set forth in Section 1.2(c).
 
 
1

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(b)           Upon the first to occur of either the first Commercial Sale (as
defined in the Channel Agreement) of each Soligenix Product in the Unites States
or the European Union, or the granting of the regulatory approval to market each
Soligenix Product in the United States or in the European Union (in either case,
the “Approval Milestone Event”), Company will pay to Intrexon either (i) [*****]
in cash, or (ii) that number of shares of Common Stock (the “Approval Milestone
Shares”) having a fair market value of [*****] where such fair market value  is
determined as set forth in Section 1.2(c).
 
(c)           The fair market value used for the determination of the number of
shares of Common Stock that will comprise the IND Milestone Shares or the
Approval Milestone Shares shall be determined using published market data as the
volume-weighted average price for a share of Common Stock over the ten (10)
trading days immediately preceding the date of public announcement of the
respective Milestone Event (as defined below).  The number of shares of Common
Stock to be issued under each of subsections (a) and (b) of this Section 1.2
shall be rounded down to the nearest whole share.
 
(d)           The Approval Milestone Shares and the IND Milestone Shares shall
collectively be the “Milestone Shares.”  The event giving rise to an issuance of
shares under subsections (a) through (e) of this Section 1.2 shall each
generically be a “Milestone Event” and together generically, the “Milestone
Events.”  A Milestone Payment shall be due within thirty days following the date
of the occurrence of the respective Milestone Event.
 
1.3           Company Sale.  If the Company consummates a Company Sale (as
defined below) prior to any one of the Milestone Closings (as defined below) and
the Channel Agreement is transferred or assigned to the buyer or assigned to the
buyer in connection with such Company Sale, then the Company and Intrexon agree
that payments under Section 1.2 of this Agreement shall be payable only in cash
following the Company Sale.
 
1.4           Capital Adjustments.  If after the date hereof (i) the outstanding
shares of the Company’s Common Stock shall be subdivided or split into a greater
number of shares or a dividend in Common Stock shall be paid in respect of such
Common Stock or (ii) the outstanding shares of Common Stock are combined, then
all share quantities in this Agreement not yet issued shall be appropriately
adjusted to reflect such stock split, stock dividend or conjunction.  If after
the date hereof (i) the Company shall pay a dividend in securities of the
Company (other than in Common Stock) or of other property (including cash) on
the Common Stock, or (ii) there shall occur any merger, consolidation, capital
reorganization or reclassification in which the Common Stock is converted or
exchanged for securities, cash or other property, the class or series of stock
constituting the Common Stock for purposes of this Agreement, shall be
appropriately adjusted to reflect such other dividend, merger, consolidation,
capital reorganization or reclassification.  After any event referenced in
clauses (i) through (ii) of the immediately preceding sentence is consummated,
if applicable, all references herein to the Company’s Common Stock shall be
deemed to refer to the capital stock or property (including cash) into or for
which the Common Stock was converted or exchanged, with the necessary changes in
detail.
 
 
2

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
SECTION 2.         Closing and Delivery
 
2.1           Issuance of Technology Access Fee Shares.  Subject to the terms
and conditions of this Agreement and in reliance upon the representations,
warranties and agreements contained herein, the Company will issue to Intrexon,
and Intrexon will receive from the Company, if the Company has not elected to
make the respective payments in cash, at each of the Technology Access Fee
Closing and the Milestone Closings (as hereinafter defined), with the applicable
number of shares being set forth above in Sections 1.1 and 1.2.  The Parties
agree that the consideration received by the Company hereunder shall be the
execution and delivery by Intrexon of the Channel Agreement which consideration
is at least equal to the par value of the Technology Access Fee Shares issued
hereunder.
 
2.2          Closings.  Each closing of an issuance of shares pursuant to this
Agreement shall be held at the principal executive offices of the Company or at
such other place as the Company and Intrexon may agree, as set forth in this
Section 2.2.
 
(a)            The closing of the issuance of the Technology Access Fee Shares
will occur, subject to the conditions set forth in Section 9 hereof and
applicable to the Technology Access Fee Shares Closing, (i) on the fourth
Business Day following receipt of any necessary approvals of this Agreement by
stockholders and/or directors of Company (the “Stockholder Approval”), or (ii)
on such other date as Intrexon and the Company may agree upon (in either case,
the “Technology Access Fee Shares Closing”).  Notwithstanding the foregoing, in
no event shall the Technology Access Fee Shares Closing occur later than fifteen
(15) days after the Effective Date.
 
(b)            The issuance of the IND Milestone Shares and the Approval
Milestone Shares will each occur, subject to achievement of their respective
Milestone Events and the conditions set forth in Section 9 hereof and applicable
to the Milestone Closings, on the earlier of (i) the thirtieth day following
their respective triggering Milestone Event as set forth in sections 1.2(b)
through 1.2(f) above, and (ii) such other date as Intrexon and the Company may
agree (singularly, a “Milestone Closing,” or collectively, the “Milestone
Closings”).
 
The Technology Access Fee Closing and the Milestone Closings are collectively
hereinafter referred to as the “Closings” and individually as a “Closing”.
 
2.3           Delivery of the Shares.  Promptly following a Closing, the Company
shall deliver to Intrexon a certificate representing the shares required to be
issued at such Closing, registered in the name of Intrexon.
 
 
3

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
SECTION 3.          Representations and Warranties of the Company.
 
Subject to and except as set forth in the Commission Documents (as defined
below), the Company hereby represents and warrants to Intrexon as of the date
hereof as follows:
 
3.1          Organization, Good Standing and Power.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted and as described in the reports filed by the Company with
the Securities and Exchange Commission (the “Commission”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), since the end of its most recently completed fiscal year
through the date hereof, including, without limitation, its most recent report
on Form 10-K.  The Company does not have any subsidiaries other than those
identified in Exhibit 21.1 of its most recent report on Form 10-K, as
amended.  The Company is qualified to do business as a foreign corporation and
is in good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect.  For the purposes of this
Agreement, “Material Adverse Effect” means any effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company, taken as a whole, and any condition, circumstance or
situation that would prohibit the Company from entering into and performing any
of its obligations hereunder.
 
3.2          Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and perform this Agreement and to
issue the shares in accordance with the terms hereof.  The execution, delivery
and performance of this Agreement by the Company and the consummation by it of
the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action, and no further consent or authorization of the
Company, its board of directors or stockholders is required, except pursuant to
Section 9.  When executed and delivered by the Company, this Agreement shall
constitute a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application. The Company’s board of directors,
by unanimous written consent in lieu of a meeting, adopted resolutions approving
the transactions contemplated hereby, including the issuance of the Technology
Access Fee Shares.
 
3.3          Issuance of Shares.  The shares to be issued and sold hereunder
have been duly authorized by all necessary corporate action and, when issued in
accordance with the terms hereof, will be validly issued, fully paid and
nonassessable.  In addition, such shares will be free and clear of all liens,
claims, charges, security interests or agreements, pledges, assignments,
covenants, restrictions or other encumbrances created by, or imposed by, the
Company (collectively, “Encumbrances”) and rights of refusal of any kind imposed
by the Company (other than restrictions on transfer under applicable securities
laws) and the holder of such shares shall be entitled to all rights accorded to
a holder of Common Stock.  As of the date hereof, 11,197,009 shares of the
Company’s Common Stock are issued and outstanding.
 
 
4

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
3.4          No Conflicts; Governmental Approvals.  The execution, delivery and
performance of the Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby do not and will not (i) violate any
provision of the Company’s Certificate of Incorporation or Bylaws, each as
amended to date, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or by which
the Company’s properties or assets are bound, or (iii) result in a violation of
any federal, state, local or foreign statute, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations)
applicable to the Company or by which any property or asset of the Company is
bound or affected, except in case of each of clauses (ii) and (iii) for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect.  The Company is not required under federal, state, foreign or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or issue and sell the shares in accordance with the terms hereof
(other than any filings, consents and approvals which may be required to be made
by the Company under applicable state and federal securities laws, rules or
regulations prior to or subsequent to the Closing).
 
3.5          Commission Documents, Financial Statements.  The Common Stock of
the Company is registered pursuant to Section 12(g) of the Exchange Act.  During
the year preceding this Agreement, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Exchange Act (the
“Commission Documents”).  At the times of their respective filing, all such
reports, schedules, forms, statements and other documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder.  At the times of their
respective filings, such reports, schedules, forms, statements and other
documents did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  As of their respective dates, the financial statements of
the Company included in the Commission Documents complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of the Company as of the dates thereof and
the results of operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).
 
 
5

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
3.6          Accountants.  Eisner Amper LLP, whose report on the financial
statements of the Company is filed with the SEC in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2012, were, at the time such report
was issued, independent registered public accountants as required by the
Securities Act of 1933 and the rules and regulations promulgated thereunder
(together, the “Securities Act”).
 
3.7          Internal Controls.  The Company has established and maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that:  (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
3.8          Disclosure Controls.  The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rules 13a-15 and
15d-15 under the Exchange Act).  Since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.  The Company is in compliance in all
material respects with all provisions currently in effect and applicable to the
Company of the Sarbanes-Oxley Act of 2002, and all rules and regulations
promulgated thereunder or implementing the provisions thereof.
 
3.9          No Material Adverse Change.  Except as disclosed in the Commission
Documents, since December 31, 2012, the Company has not (i) experienced or
suffered any Material Adverse Effect, (ii) incurred any material liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s business or (iii) declared, made or paid
any dividend or distribution of any kind on its capital stock.
 
3.10        No Undisclosed Events or Circumstances.  Except as disclosed in the
Commission Documents, since December 31, 2012, except for the consummation of
the transactions contemplated herein, to the Company’s knowledge, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
3.11        Litigation.  No action, suit, proceeding or investigation is
currently pending or, to the knowledge of the Company, has been threatened in
writing against the Company that: (i) concerns or questions the validity of this
Agreement; (ii) concerns or questions the right of the Company to enter into
this Agreement; or (iii) is reasonably likely to have a Material Adverse
Effect.  The Company is neither a party to nor subject to the provisions of any
material order, writ, injunction, judgment or decree of any court or government
agency or instrumentality.  There is no action, suit, proceeding or
investigation by the Company currently pending or that the Company intends to
initiate that would have a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
3.12        Compliance.  Except for defaults or violations which are not
reasonably likely to have a Material Adverse Effect, the Company is not (i) in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company under), nor has the Company received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws, applicable to its
business, except in each case for such defaults or violations as would not have
a Material Adverse Effect.
 
3.13        Intellectual Property
 
(a)           To the best of its knowledge, the Company has entered into
agreements with each of its current and former officers, employees and
consultants involved in research and development work, including development of
the Company’s products and technology providing the Company, to the extent
permitted by law, with title and ownership to patents, patent applications,
trade secrets and inventions conceived, developed, reduced to practice by such
person, solely or jointly with other of such persons, during the period of
employment by the Company except where the failure to have entered into such an
agreement would not have a Material Adverse Effect.  The Company is not aware
that any of its employees or consultants is in material violation thereof.
 
(b)           To the Company’s knowledge, the Company owns or possesses adequate
rights to use all trademarks, service marks, trade names, domain names,
copyrights, patents, patent applications, inventions, know how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), and other intellectual property rights
(“Intellectual Property”) as are necessary for the conduct of its business as
described in the Commission Documents and which the failure to do so would have
a Material Adverse Effect.  Except as described in the Commission Documents, (i)
to the knowledge of the Company, there is no infringement, misappropriation or
violation by third parties of any such Intellectual Property; (ii) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others against the Company challenging the Company’s rights in or to
any such Intellectual Property; (iii) the Intellectual Property owned by the
Company and, to the knowledge of the Company, the Intellectual Property licensed
to the Company has not been adjudged invalid or unenforceable by a court of
competent jurisdiction or applicable government agency, in whole or in part, and
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
such Intellectual Property; (iv) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others against the
Company that the Company infringes, misappropriates or otherwise violates any
Intellectual Property or other proprietary rights of others, and the Company has
not received any written notice of such claim; and (v) to the Company’s
knowledge, no employee of the Company is the subject of any claim or proceeding
involving a violation of any term of any employment contract, patent disclosure
agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or actions undertaken by the employee
while employed with the Company, in each of (i) through (v), for any instances
which would not, individually or in the aggregate, result in a Material Adverse
Effect.
 
 
7

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
3.14        FDA Compliance.
 
(a)   As to each product or product candidate subject to the jurisdiction of the
U.S. Food and Drug Administration (“FDA”) under the Federal Food, Drug and
Cosmetic Act, as amended, and the regulations thereunder (“FDCA”) that is
manufactured, packaged, labeled, tested, distributed, sold, and/or marketed by
the Company or any of its subsidiaries (each such product, a “Pharmaceutical
Product”), such Pharmaceutical Product is being manufactured, packaged, labeled,
tested, distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and all applicable Good Laboratory Practices
(as set forth in 21 CFR Part 58), Good Clinical Practices (as set forth in 21
CFR Part 50, 21 CFR Part 54, 21 CFR 56, and 21 CFR Part 312) and Good
Manufacturing Practices (as set forth in 21 CFR Part 211), except where the
failure to be in compliance would not have a Material Adverse Effect.  There is
no pending, completed or, to the Company’s knowledge, threatened, action
(including any lawsuit, arbitration, or legal or administrative or regulatory
proceeding, charge, complaint, or investigation) against the Company or any of
its subsidiaries, and none of the Company or any of its subsidiaries has
received any notice, warning letter or other communication from the FDA or any
other governmental entity, which: (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its subsidiaries, (iv) enjoins production
at any facility of the Company or any of its subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse
Effect.  The properties, business and operations of the Company have been and
are being conducted in all material respects in accordance with all applicable
laws, rules and regulations of the FDA.  The Company has not been informed by
the FDA that the FDA will prohibit the marketing, sale, license or use in the
United States of any product proposed to be developed, produced or marketed by
the Company nor has the FDA expressed any concern as to approving or clearing
for the testing, marketing any product being developed or proposed to be
developed by the Company.
 
3.15        General Healthcare Regulatory Compliance.
 
(a)           As used in this subsection:
 
(i)            “Governmental Entity” means any national, federal, state, county,
municipal, local or foreign government, or any political subdivision, court,
body, agency or regulatory authority thereof, and any Person exercising
executive, legislative, judicial, regulatory, taxing or administrative functions
of or pertaining to any of the foregoing.
 
(ii)           “Law” means any federal, state, local, national or foreign law,
statute, code, ordinance, rule, regulation, order, judgment, writ, stipulation,
award, injunction, decree or arbitration award or finding.
 
(b)           The Company has not committed any act, made any statement or
failed to make any statement that would reasonably be expected to provide a
basis for the FDA or any other Governmental Entity to invoke its policy with
respect to “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities”, or similar policies, set forth in any applicable Laws.  Neither the
Company, nor, to the knowledge of the Company, any of its officers, or key
employees has been convicted of any crime that has resulted in debarment under
21 U.S.C. Section 335a.  No claims, actions, proceedings or investigations that
would reasonably be expected to result in such a debarment or exclusion are
pending, or to the knowledge of the Company, threatened, against the Company or
any of its respective officers, or key employees.
 
(c)           Each of the Company and, to its knowledge, its directors,
officers, and key employees (while acting in such capacity) is, and at all times
has been, in material compliance with the federal Anti-kickback Statute (42
U.S.C. § 1320a-7b(b)), the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the
civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False
Claims Law (42 U.S.C. § 1320a-7b(a)), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), the exclusion laws (42
U.S.C. § 1320a-7), the Food Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.)
(collectively, “Health Care Laws”).  The Company has not received any
notification, correspondence or any other written or oral communication from any
Governmental Entity, including, without limitation, the FDA, the Centers for
Medicare and Medicaid Services, and the Department of Health and Human Services
Office of Inspector General, of potential or actual material non-compliance by,
or liability of, the Company under any Health Care Laws.
 
(d)            The Company is not a party to any corporate integrity agreements,
monitoring agreements, consent decrees, settlement orders, or similar agreements
with or imposed by any Governmental Entity.
 
 
8

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
3.16        Application of Takeover Protections.  The issuance of the shares
hereunder and Intrexon’s ownership thereof is not prohibited by the business
combination statutes of the state of Delaware.  The Company has not adopted any
stockholder rights plan, “poison pill” or similar arrangement that would trigger
any right, obligation or event as a result of the issuance of such shares and
Intrexon’s ownership of such shares and there are no similar anti-takeover
provisions under the Company's charter documents.
 
3.17        Listing and Maintenance Requirements.  The Company is in compliance
with the requirements of the OTC Marketplace for continued listing of the Common
Stock thereon.  The issuance and sale of the shares hereunder does not
contravene the rules and regulations of the OTC Marketplace.
 
3.18        Private Placement.  Neither the Company nor its Affiliates (as
defined in Section 405 of the Securities Act), nor any Person acting on its or
their behalf, (i) has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of the shares hereunder, (ii) has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under any circumstances that would require registration of the
sale and issuance by the Company of the shares under the Securities Act or (iii)
has issued any shares of Common Stock or shares of any series of preferred stock
or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of Common Stock which
would be integrated with the sale of the shares to Intrexon for purposes of the
Securities Act or of any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated, nor will the Company or any of its subsidiaries or affiliates take
any action or steps that would require registration of any of the shares under
the Securities Act or cause the offering of the shares to be integrated with
other offerings.  Assuming the accuracy of the representations and warranties of
Intrexon, the offer and issuance of the shares by the Company to Intrexon
pursuant to this Agreement will be exempt from the registration requirements of
the Securities Act.
 
3.19        No Manipulation of Stock. The Company has not taken, and has no
plans to take, in violation of applicable law, any action outside the ordinary
course of business designed to, or that might reasonably be expected to, cause
or result in unlawful manipulation of the price of the Common Stock.
 
3.20        Brokers.  Neither the Company nor any of the officers, directors or
employees of the Company has employed any broker or finder in connection with
the transaction contemplated by this Agreement.  The Company shall indemnify
Intrexon from and against any broker’s, finder’s or agent’s fees for which the
Company is responsible.
 
 
9

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
SECTION 4.          Representations, Warranties and Covenants of Intrexon.
 
4.1          Purchaser Sophistication; No General Solicitation.  Intrexon
represents and warrants to, and covenants with, the Company that Intrexon (a) is
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to, investments in shares presenting an investment
decision like that involved in the acceptance of the shares pursuant hereto,
including investments in securities issued by the Company and investments in
comparable companies, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
shares, (b) Intrexon, in connection with its decision to purchase the shares,
relied only upon the Commission Documents, other publicly available information,
and the representations and warranties of the Company contained herein, (c)
Intrexon is an "accredited investor" pursuant to Rule 501 of Regulation D under
the Securities Act, (d) Intrexon is acquiring the shares for its own account for
investment only and with no present intention of distributing any of such shares
or any arrangement or understanding with any other persons regarding the
distribution of such shares; (e) Intrexon has not been organized, reorganized or
recapitalized specifically for the purpose of investing in the shares;
(f) Intrexon will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire to take a pledge of) any of the shares except in compliance with the
Securities Act and applicable state securities laws, (g) Intrexon understands
that the shares are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of the Securities Act and state
securities laws, and that the Company is relying upon the truth and accuracy of,
and Intrexon’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Intrexon set forth herein in order to
determine the availability of such exemptions and the eligibility of Intrexon to
acquire the shares, (h) Intrexon understands that its investment in the shares
involves a significant degree of risk, including a risk of total loss of
Intrexon’s investment (provided that such acknowledgment in no way diminishes
the representations, warranties and covenants made by the Company hereunder) and
(i) Intrexon understands that no United States federal or state agency or any
other government or governmental agency has passed upon or made any
recommendation or endorsement of the shares. Neither Intrexon, nor any of its
officers, directors, employees, agents, stockholders or partners, either
directly or indirectly became interested in entering into negotiations with the
Company regarding the purchase of the Technology Access Fee Shares or the
Milestone Shares as a result of the disclosures made in the Company’s
Registration Statement on Form S-1 (Commission File Number 333-184762), or any
amendment thereto.
 
4.2          Authorization and Power.  Intrexon has the requisite power and
authority to enter into and perform this Agreement.  The execution, delivery and
performance of this Agreement by Intrexon and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of Intrexon or its
board of directors or stockholders is required.  When executed and delivered by
Intrexon, this Agreement shall constitute a valid and binding obligation of
Intrexon enforceable against Intrexon in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
 
 
10

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
4.3          No Conflict.  The execution, delivery and performance of this
Agreement by Intrexon and the consummation by Intrexon of the transactions
contemplated hereby do not and will not (i) violate any provision of Intrexon’s
charter or organizational documents, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which Intrexon is a party
or by which Intrexon’s properties or assets are bound, or (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to Intrexon or by which any property or asset of
Intrexon are bound or affected, except, in all cases, other than violations
(with respect to federal and state securities laws) above, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, materially and adversely affect
Intrexon’s ability to perform its obligations under the Agreement.
 
4.4           Restricted Shares.  Intrexon acknowledges that the shares when
issued shall be restricted securities and must be held indefinitely unless
subsequently registered under the Securities Act or the Company receives an
opinion of counsel reasonably satisfactory to the Company that such registration
is not required.  Intrexon is aware of the provisions of Rule 144 promulgated
under the Securities Act which permit limited resale of stock purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things, the existence of a public market for the stock, the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
stock to be sold, the sale being through a “broker’s transaction” or a
transaction directly with a “market maker” and the number of shares of the stock
being sold during any three-month period not exceeding specified
limitations.  Intrexon further acknowledges and understands that the Company may
not be satisfying the current public information requirement of Rule 144 at the
time Intrexon wishes to sell the shares and, if so, Intrexon would be precluded
from selling the shares under Rule 144 even if the one year minimum holding
period has been satisfied.
 
4.5           Ownership of Common Stock.  As of the date hereof, excluding the
Technology Access Fee Shares, Intrexon and its Affiliates beneficially own no
shares of Common Stock of the Company.
 
4.6           Stock Legends.  Intrexon acknowledges that certificates evidencing
the Technology Access Fee Shares shall bear a restrictive legend in
substantially the following form (and including related stock transfer
instructions and record notations):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.
 
 
11

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
 
4.7          Brokers.  Intrexon shall indemnify the Company from and against any
broker’s, finder’s or agent’s fees for which Intrexon is responsible.
 
SECTION 5.          Registration Rights.
 
5.1           Piggyback Registration Rights.  If, at any time the Company
proposes to file a registration statement under the Securities Act, other than
(i) any amendment to the Company’s Registration Statement on Form S-1
(Commission File Number 333-184762) or (ii) a registration relating solely to
employee benefit plans or Rule 145 transactions, with respect to an underwritten
offering for its own account of any class of securities of the Company (a
“Registration Statement”), then each such time, the Company shall give written
notice of such intention to file a Registration Statement (a “Piggyback Notice”)
to Intrexon at least five (5) days before the anticipated filing date.  The
Piggyback Notice shall describe the number of shares to be registered and the
intended method of distribution and offer Intrexon the opportunity to register
pursuant to such Registration Statement such shares held by Intrexon (the
“Registrable Shares”) as Intrexon may request in writing to the Company within
five (5) days after the date Intrexon first received the Piggyback Notice (a
“Piggyback Registration”). The Piggyback Registration rights shall be subject
ratably to potential underwriter’s limitations set forth herein.  The Company
shall take all reasonable steps to include in the Registration Statement the
Registrable Shares which the Company has been so requested to register by
Intrexon.  The Company shall be entitled to suspend or withdraw a Registration
Statement prior to its becoming effective.  If the managing underwriter with
respect to such an offering advises the Company in writing that the inclusion of
all or any portion of the Registrable Shares which Intrexon has requested to be
included in the Registration Statement would materially jeopardize the success
of the offering, then the Company shall be required to include in the
underwriting only that number of Registrable Shares which the underwriter
advises the Company in writing may be sold without materially jeopardizing the
offering. If Intrexon disapproves of the terms of any such underwriting may
elect to withdraw its Registrable Shares from it by written notice to the
Company and the underwriter. Intrexon also agrees to be subject to any lock-up
agreements reasonably requested by a managing underwriter so long as the Company
shares held by the Company’s largest shareholder is also subject to a similar
lock-up agreement.  The Company shall not grant registration rights to any other
holder or prospective holder of its securities in connection with a private
placement of the Company’s equity securities unless, (i) all shares held by
Intrexon are, at the time of such private placement, included on a Registration
Statement, or (ii) the Company agrees, in connection with such private
placement, to grant Intrexon the right to include on the Registration Statement
a number of Intrexon’s Registrable Shares equal to one half of the number of
shares to be registered on behalf of the other holder or prospective holder.
 
5.2           Registration Expenses.  All reasonable fees and expenses incident
to the performance of or compliance with this Agreement by the Company, except
as and to the extent specified in this Section 5, shall be borne by the Company
whether or not the Registration Statement is filed or becomes effective and
whether or not any shares are sold pursuant to the Registration Statement.  The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with each
securities exchange or market on which shares are listed, (B) with respect to
filings required to be made with the Financial Industry Regulatory Authority and
(C) in compliance with state securities or Blue Sky laws, (ii) messenger,
telephone and delivery expenses, (iii) fees and disbursements of counsel for the
Company, (iv) Securities Act liability insurance, if the Company so desires such
insurance, and (v) fees and expenses of all other persons or entities retained
by the Company in connection with the consummation of the transactions
contemplated by this Section 5, including, without limitation, the Company’s
independent public accountants.  In no event shall the Company be responsible
for any broker or similar commissions incurred by Intrexon in connection with
the sale of the Registrable Shares.
 
 
12

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
5.3           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
Intrexon, its permitted assignees, officers, directors, agents, Affiliates and
employees, to the fullest extent permitted by applicable law, from and against
any and all claims, losses, damages, liabilities, penalties, judgments, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) (collectively, “Losses”), arising out of or relating to any untrue or
alleged untrue statement of a material fact contained in a Registration
Statement or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, except (i) to the extent that such untrue statements or omissions
are based upon information furnished to the Company by Intrexon expressly for
use in the Registration Statement; (ii) as a result of the failure of such
indemnitee to deliver a prospectus, as amended or supplemented, to a purchaser
in connection with an offer or sale; or (iii) the use by the indemnitee of an
outdated or defective prospectus after the Company has notified Intrexon in
writing that the prospectus is outdated or defective, but only if and to the
extent that following such receipt the misstatement or omission giving rise to
such Loss would have been corrected; provided, however, that the indemnity
agreement contained in this Section 5.4 shall not apply to amounts paid in
settlement of any Losses if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld.
 
5.4           Indemnification by Intrexon.  Intrexon shall indemnify and hold
harmless the Company, its directors, officers, agents and employees to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in a Registration Statement or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, to the extent that such untrue statement or
omission is contained in or omitted from any information regarding Intrexon
furnished in writing to the Company by Intrexon expressly for use in therein,
and that such information was reasonably relied upon by the Company for use
therein, or to the extent that such information relates to Intrexon or
Intrexon’s proposed method of distribution of shares and was furnished in
writing by Intrexon expressly for use therein.  Notwithstanding anything to the
contrary contained herein, in no event shall the liability of Intrexon under
this Section 5.5 exceed the net proceeds to Intrexon as a result of the sale of
shares pursuant to a Registration Statement in connection with which the untrue
or alleged untrue statement or material omission was provided.
 
 
13

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
SECTION 6.         Survival of Representations, Warranties and Agreements.
 
Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties made by the Company and Intrexon herein shall
survive the execution of this Agreement and the issuance to Intrexon of the
Technology Access Fee Shares and shall terminate eighteen (18) months after the
Technology Access Fee Shares Closing, provided, however, that the
representations and warranties in Sections 3.1, 3.2 and 3.3 shall survive for so
long as Intrexon continues to hold any of the Technology Access Fee Shares sold
hereunder.  No claim may be asserted against either party for breach of any
representation or warranty contained herein, unless written notice of such claim
is received by such party describing in reasonable detail and to the extent
available the facts and circumstances with respect to the subject matter of such
claim on or prior to the date on which the representation or warranty on which
such claim is based ceases to survive as set forth above. In no event shall any
party be liable to the other party for any punitive, incidental, consequential,
special or indirect damages, including loss of future revenue or income, loss of
business reputation or opportunity relating to the breach or alleged breach of
any representation or warranty in this Agreement.


SECTION 7.          Covenants.
 
7.1           Notifications.
 
(a)           During the period prior to the Technology Access Fee Shares
Closing, the Company will promptly advise Intrexon in writing of (i) any
Material Adverse Effect, or (ii) any notice or other communication from any
third person or entity alleging that the consent of the third person is required
in connection with the transactions contemplated by this Agreement.
 
(b)           During the period prior to each of the Milestone Closings, each
party shall promptly notify the other of any action, suit or proceeding that is
instituted or specifically threatened in writing against such party to restrain,
prohibit or otherwise challenge the legality of any transaction contemplated by
this Agreement.
 
(c)            Information received by Intrexon pursuant to this Section 7.1
shall be considered “Confidential Information” as such term is defined in the
Channel Agreement and Intrexon agrees to treat such information in accordance
with the provisions of Article 7 of the Channel Agreement.
 
7.2          Further Assurances.  Each of the Company and Intrexon shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as each other party may reasonably request in order
to carry out the intent and accomplish the purposes of this Agreement, the
Channel Agreement and the consummation of the transactions contemplated thereby.
 
 
14

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
 
7.3          Approval.  In each case where the Company determines that the
approval of Company investors or any exchange or other listing upon which the
Common Stock may be listed is required for the issuance of Common Stock to
Intrexon, the Company shall use commercially reasonable efforts to secure such
approval as promptly as possible.  In the event, notwithstanding the foregoing
obligation, the Company is unable to secure the approval with respect to the
issuance of any shares to be issued hereunder, the Company shall negotiate the
terms of an alternate form of consideration of equivalent value to such unissued
shares.
 
7.4          No Poison Pill.  The Company will not adopt any stockholder rights
plan, “poison pill” or similar arrangement, or adopt any anti-takeover
provisions under its Charter documents, that would trigger any right, obligation
or event as a result of the issuance of the shares hereunder to Intrexon.
 
SECTION 8.          Equity Purchase Participation Right
 
8.1          Intrexon Equity Purchase Participation Right.  Prior to the first
date on which Intrexon shall hold less than 5% of the aggregate number of shares
of Common Stock then issued and outstanding, Intrexon shall be entitled to, at
its election, participate in each Qualified Financing (as hereinafter defined)
conducted by the Company and may purchase as part of, or in connection with,
such Qualified Financing a portion of the Common Stock or other of the Company’s
securities issued and sold by the Company in the Qualified Financing (excluding
the securities sold pursuant to this Section 8.1) equal to the percentage of the
Company’s outstanding securities held by Intrexon as of the date of such
Qualified Financing, on an as-converted-to-common stock basis (collectively, the
“Equity Purchase Participation Right”).  For the purposes of this Section 8, a
“Qualified Financing” shall mean a sale by the Company of Common Stock, or
equity securities convertible into Common Stock, in a public or private
offering, raising gross cash proceeds of at least $1,000,000 where the shares
sold are either registered under the Securities Act on issuance, or the Company
agrees to register such shares following the issuance of such shares.  The price
per share paid by Intrexon in any such Qualified Financing shall be the same as
that paid by the other investors in such Qualified Financing, and upon the
exercise of the Equity Purchase Participation Right Intrexon shall receive
securities of the same type and with the same rights, preferences and privileges
as the other investors in such Qualified Financing, including, for example, any
warrant coverage, subject to the execution by Intrexon of the investment
documents entered into by the other investors in the Qualified Financing.
 
8.2           In the event that the Company intends to conduct a  Qualified
Financing:
 


(a)           The Company shall provide written notice of such intent to
Intrexon, including the size of the prospective Qualified Financing, the price
of the securities, and a copy of the investment documents to be executed in
connection therewith.
 
(b)           Intrexon shall, within five (5) days of receipt of such documents,
notify the Company as to whether Intrexon wishes to participate in the Qualified
Financing and, if so, the amount of shares Intrexon wishes to purchase (up to
the limit set forth in Section 8.1 above).  Upon such election, and subject to
Section 8.2(c), the Company shall permit Intrexon to participate in such
offering in the amount elected by Intrexon in accordance with the preceding
sentence.
 
 
15

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(c)            If counsel to the Company or counsel to any underwriter in a
public offering that is a Qualified Financing advises the Company that
Intrexon’s inclusion is not permissible under and in compliance with applicable
securities laws (including without limitation Section 6 of the Securities Act),
the offering and sale of securities to Intrexon pursuant to this Section 8 shall
be made by the Company in a concurrent private placement and not in such public
offering.  In any such private placement:  (i) the offer of the securities in
such private placement shall be made on the same terms and conditions as the
offer of the securities in the public offering, (ii) the closing of the private
placement shall occur concurrently with the closing of the Qualified Financing,
and (iii) the Company shall provide registration rights similar to those
provided in Section 5.1 of this Agreement with respect to the securities
purchased in the private placement.
 
SECTION 9.         Conditions to Closing.
 
9.1          The obligation hereunder of the Company to issue shares to Intrexon
at each Closing is subject to the satisfaction or waiver, at or before the
Closing of the conditions set forth below.  These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.
 
(a)            Accuracy of Intrexon’s Representations and Warranties.  The
representations and warranties of Intrexon shall be true and correct as of the
date when made and as of the Closing Date as though made at that time, except
for representations and warranties that are expressly made as of a particular
date, which shall be true and correct as of such date.
 
(b)           Performance by Intrexon.  Intrexon shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement and the Channel Agreement to be performed,
satisfied or complied by Intrexon at or prior to the Closing Date.
 
(c)            Channel Agreement.  The Channel Agreement shall have been entered
into by the Company and Intrexon and shall be in full force and effect.
 
(d)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(e)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened in
writing against Intrexon or any of the officers, directors or Affiliates of
Intrexon seeking to restrain, prevent or change the transactions contemplated by
this Agreement, the Channel Agreement or seeking damages in connection with such
transactions.
 
 
16

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
9.2          The obligation hereunder of Intrexon to receive Shares and
consummate the transactions contemplated by this Agreement is subject to the
satisfaction or waiver, at or before each Closing, of each of the conditions set
forth below.  These conditions are for Intrexon’s sole benefit and may be waived
by Intrexon at any time in its sole discretion.
 
(a)           Accuracy of the Company’s Representations and Warranties.  Each of
the representations and warranties of the Company in this Agreement shall be
true and correct as of the Closing Date, except for representations and
warranties that speak as of a particular date, which shall be true and correct
as of such date.
 
(b)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement and the Channel Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.
 
(c)            Channel Agreement.  The Channel Agreement shall have been entered
into by the Company and Intrexon and shall be in full force and effect.
 
(d)            No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement or the Channel Agreement.
 
(e)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened in
writing against the Company or any of the officers, directors or Affiliates of
the Company seeking to restrain, prevent or change the transactions contemplated
by this Agreement, the Channel Agreement or seeking damages in connection with
such transactions.
 
(f)            Approvals.  Any requisite shareholder, board, or exchange
approvals relating to the issuance of the Common Stock as set forth herein have
been obtained in advance by Company.
 
(g)           Opinion.  Counsel for the Company shall have delivered to Intrexon
an opinion letter containing legal opinions in a form reasonably acceptable to
Intrexon.
 
(h)           No Material Adverse Effect.  Since the date of this Agreement,
there shall not have occurred any Material Adverse Effect.
 
 
17

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
SECTION 10.       Notices.
 
All notices or other communications which are required or permitted hereunder
shall be in writing and addressed as follows:


If to the Company:                               Soligenix, Inc.
29 Emmons Drive, Suite C-10
Princeton, NJ 08540
Attention: Chief Executive Officer
Fax No.: (609) 452-6467


If to Intrexon:
Intrexon Corporation

 
20358 Seneca Meadows Parkway

 
Germantown, MD 20876

Attention: Legal Department
Fax No.:  (301) 556-9902


or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile (provided that the party providing such notice
promptly confirms receipt of such transmission with the other party by
telephone), on the Business Day after dispatch if sent by a
nationally-recognized overnight courier and on the third Business Day following
the date of mailing if sent by certified mail, postage prepaid, return receipt
requested.


SECTION 11.       Miscellaneous.
 
11.1        Fees and Expenses.  Each party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.
 
11.2        Waivers and Amendments.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of the parties hereto.
 
11.3        Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
11.4        Severability.  If any provision hereof should be held invalid,
illegal or unenforceable in any respect, then, to the fullest extent permitted
by law, (a) all other provisions hereof shall remain in full force and effect
and shall be liberally construed in order to carry out the intentions of the
Parties as nearly as may be possible and (b) the parties shall use their best
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of such provision(s) in this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
11.5        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
entered into and performed entirely in the State of Delaware by Delaware
residents, without regard to conflicts of law principles.
 
11.6        Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile, PDF, or other means of electronic
communication), each of which shall constitute an original, but all of which,
when taken together, shall constitute but one instrument, and shall become
effective when one or more counterparts have been signed by each party hereto
and delivered to the other parties.
 
11.7        Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto, provided that Intrexon shall not assign its rights or
obligations hereunder unless Intrexon assigns such rights in whole and not in
part to an assignee of such rights and obligations which shall agree in writing
with the Company to be bound by this Agreement and that Intrexon’s rights under
Sections 8.1 and 8.2 and obligations under Section 9 shall not be assignable.
 
11.8        No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
11.9        Expenses.  Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
this Agreement.
 
11.10      Entire Agreement.  This Agreement, the Channel Agreement and other
documents executed and  delivered pursuant hereto and thereto, including the
exhibits, constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof.
 
11.11     Publicity.  Except as otherwise provided herein, no party shall issue
any press releases or otherwise make any public statement with respect to the
transactions contemplated by this Agreement without the prior written consent of
the other party, except as may be required by applicable law or regulations, in
which case such party shall provide the other parties with reasonable notice of
such publicity and/or opportunity to review such disclosure. The Company shall
issue a press release announcing the transaction contemplated by this Agreement
and the Channel Agreement prior to the opening of the financial markets in New
York City on the Business Day immediately following the date hereof.  Such press
release shall be substantially in the form mutually agreed to by the parties.
 
11.12     Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.
 
 
19

--------------------------------------------------------------------------------

 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
11.13     Definitions.
 
(a)            Business Day.  For purposes of this Agreement, a “Business Day”
shall mean any day except Saturday, Sunday and any day that is a federal legal
holiday or a day on which banking institutions in the State of New York are
authorized or required by law or other governmental action to close.
 
(b)            Company Sale.  For purposes of this Agreement, a “Company Sale”
shall mean the sale of the Company, whether in a single transaction or in a
series of related transactions that are consummated contemporaneously (or
consummated pursuant to contemporaneous agreements), to one or more unaffiliated
third parties on an arm’s-length basis, pursuant to which such unaffiliated
third party or parties acquires (i) (whether by merger, consolidation, sale or
transfer of capital stock, recapitalization, or otherwise) more than fifty
percent (50%) of the Company's common stock or (ii) all or substantially all
of the assets of the Company determined on a consolidated basis. 




[Remainder of page intentionally left blank.]
 
 
20

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
In Witness Whereof, the parties hereto have caused this Stock Issuance Agreement
to be executed by their duly authorized representatives as of the day and year
first above written.
 
SOLIGENIX, INC.
 
By:        /s/ Christopher J.
Schaber                                             
Name:   Christopher J. Schaber, Ph.D.
Title:     President and Chief Executive Officer
 
 
 
 
INTREXON CORPORATION
 
By:        /s/ Donald P.
Lehr                                                       
Name:  Donald P. Lehr
Title:    Chief Legal Officer
 







SIGNATURE PAGE FOR STOCK ISSUANCE AGREEMENT
 

--------------------------------------------------------------------------------